     Case 2:16-cr-00045-MCE-EFB Document 121 Filed 09/15/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT
 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    UNITED STATES OF AMERICA,                         No. 2:16-cr-45-MCE EFB P
11                        Respondent,
12           v.                                         ORDER AFTER HEARING
13    RALEIGH RANA FIGUERAS,
14                        Movant.
15

16          On September 15, 2020, the court held a hearing, via Zoom call, to determine whether to

17   set this matter on an accelerated schedule for evidentiary hearing. Mr. Figueras was represented

18   by Erin Radekin and the government was represented by Michelle Rodriguez. After hearing

19   argument, the court determined that accelerated briefing and an evidentiary hearing were

20   warranted due to the pending order of deportation confronting Mr. Figueras and movant’s

21   application for an order shortening time (ECF No. 116) was granted. The following dates were

22   set:

23                   The government’s response to the amended section 2255 motion is due Friday,

24                    September 18, 2020;

25                   Mr. Figueras’s opening brief for the evidentiary hearing is due Monday,

26                    September 21, 2020;

27                   The government’s response to Mr. Figueras’s opening brief is due Thursday,

28                    September 24, 2020; and
                                                       1
     Case 2:16-cr-00045-MCE-EFB Document 121 Filed 09/15/20 Page 2 of 2

 1                 The evidentiary hearing in this matter will be held on September 29, 2020 at 10:00
 2                  a.m. via Zoom conference.
 3          Barring advisement of some change in Mr. Figueras’s pending deportation status, the
 4   court is disinclined to grant any extensions.
 5          So Ordered.
 6   DATED: September 15, 2020.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
